Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims
2.	This Office Action is an answer to a communication received on 3/09/2020; claims 1-11 are pending.
Priority
3.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged – a Germany application was filed on 3/08/2019.
Claim Rejections - 35 USC § 103
4.	Claims 1-3, and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ahner P et al. (DE 19912169A1) hereinafter “Ahner”, in view of Okanoue et al. (US Pat. 6404156 B1) hereinafter “Okanoue”. 
A. Per claims 1-3: Ahner teaches a method for operating a steer-by-wire steering system of a motor vehicle, wherein the steer-by-wire steering system includes a steering wheel, a haptic/force feedback actuator coupled to the steering wheel, a steering actuator coupled to a steerable wheel, and a control system (see Ahner claim 1), with the following steps:
- Determining steering information while taking into account a steering wheel angle (see Ahner para. [0018]), and/or a driver's steering torque applied to the steering wheel by the driver (see Ahner claim 1),

- Controlling the haptic/force feedback actuator (see Ahner para. [0012], [0032], [0040], and the abstract) for adjusting a steering wheel torque (see Ahner para. [0047]), while taking into account vehicle information, driving condition information to generate a haptic/force feedback for the driver, which represents a cumulative steering torque on all steered wheels,
wherein the method also includes steps:
- Providing a threshold value associated with the steering torque (this threshold value is predetermined with a default value for “feedback actuator” or a haptic force generator, see Ahner see “feedback actuator” from Ahner’s “NOVELTY”, claim 1),  
- Producing a torque value representing the steering wheel torque (i.e., a feedback/haptic value, see Ahner’s “feedback actuator unit (5.6), and claim 1).
Ahner does not disclose about outputting an overshoot signal if the torque value reaches the threshold value; however, Okanoue suggests that idea (i.e., “...the torque sensor phase compensation output signal exceeds a predetermined threshold value as a torque conversion value with respect to the torque sensor input signal in consideration of the overshoot caused by the transient response.” see Okanoue col. 5 lines 6-12) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Ahner with Okanoue to output a signal if the torque 
B. Per claim 6:  Claim 6 has limitations as of claim 1; it is also rejected using similar rationales and references set forth.
C. Per claim 7:  Claim 7 has limitations as of claim 2; it is also rejected using similar rationales and references set forth.
D. Per claim 9:  Claim 9 has limitations as of claim 3; it is also rejected using similar rationales and references set forth.
E. Per claim 8:  Claim 8 has limitations as of claim 9; it is also rejected using similar rationales and references set forth.
5.	Claims 4-5, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ahner, in view of Okanoue, and in view of Kluge Torsten (DE 102017202598 A1).
A. Per claims 4-5: The rationales and references for a rejection of claim 1 are incorporated.
Ahner and Okanoue do not disclose that an overshoot signal is output by means of an acoustic/sound signal transmitter; however, Kluge Torsten suggests that idea (see Torsten ”There are continuous or discrete-time, z. By sampling, a plurality of values representative of the steering torque are detected. The majority of the values is z. B. detected within a predetermined period of time. It is evaluated to determine the stability measure of the time course of the values, z. Eg how fast and strong the values change. A comparison with a limit can detect an impending instability and initiate countermeasures. The control signal can be output as a warning signal in an acoustic and/or optical manner, or be used as a trigger for the stability of ensuring measures.”).

B. Per claim 10: Claim 10 has limitations as of claim 4; it is also rejected using similar rationales and references set forth.
6.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ahner, in view of Okanoue, in view of Kluge Torsten, and in view of Courtenay John (DE 60311503 T2).
The rationales and references for a rejection of claim 10 are incorporated.
A combination of Ahner, Okanoue, and Kluge Torsten do not expressly disclose an HMI (Human-Machine-Interface) as another communication interface for communication with other systems of the motor vehicle, and wherein the control system is designed to output the overshoot signal using the communication interface via driver-vehicle interfaces of the other systems.
However Courtenay John suggests this idea (see Courtenay John, claim 1, this reference discloses “1. Steering column torque request to the steering (eg to EPS – Electronic Power Steering- system) 2. Brake pressure requirements to the brake systems (eg a VSC system) 3. Outputs to the HMI (eg mode lamp, buzzer))”, and “HMI outputs are used to show the driver the system status.” Or in section “2. Understeer “ “Active Torque Overlay - ATO - adjusts the auxiliary torque of the EPS, to reduce the driver's felt over the steering wheel rack force to overshoot. These Control is referred to as haptic understeer feedback.”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement a combination of Ahner, Okanoue and Torsten, with Courtenay John to represent an overshoot signal from steering a vehicle with a HMI since via .
Conclusion
7.	Pending claims 1-11 are rejected. 
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are cited.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG H. NGUYEN whose telephone number is 571-272-6759. (email address is cuong.nguyen@uspto.gov).  The examiner can normally be reached on 8:30 am - 5:00 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The Rightfax number for the organization where this application is assigned is 571-273-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.
Please provide support, with page and line numbers, for any amended or new claim in an effort to help advance prosecution; otherwise any new claim language that is introduced in an amended or new claim may be considered as new matter, especially if the Application is a Jumbo Application.